

EXHIBIT 10.15


AMENDMENT NO. 5 TO
THIRD AMENDED AND RESTATED LOAN AGREEMENT
AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT, dated as of April
15, 2016 (the “Amendment”) is made pursuant to (i) that certain Third Amended
and Restated Loan Agreement dated as of February 17, 2012 (as amended, modified
or supplemented from time to time, the “Agreement”), among JARDEN RECEIVABLES,
LLC, a Delaware limited liability company, as Borrower (the “Borrower”), JARDEN
CORPORATION, a Delaware corporation, as Servicer (the “Servicer”), SUNTRUST
BANK, a Georgia banking corporation (together with its successors and permitted
assigns, “SunTrust Bank”), as a Lender, PNC BANK, NATIONAL ASSOCIATION, a
national banking association, (together with its successors and permitted
assigns, “PNC”), as a Lender, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (together with its successors and permitted
assigns, “Wells Fargo”), as a Lender (in such capacity collectively with
SunTrust Bank and PNC, the “Lenders” and each individually a “Lender”) and as
Issuing Lender (in such capacity, “Issuing Lender”), and SUNTRUST ROBINSON
HUMPHREY, INC., a Tennessee corporation, as agent and administrator for the
Lenders (the “Administrator”); and (ii) that certain Second Amended and Restated
Receivables Contribution and Sale Agreement dated as of July 29, 2010, among the
Borrower, as Buyer, BRK BRANDS, INC., a Delaware corporation, THE COLEMAN
COMPANY, INC., a Delaware corporation, HEARTHMARK, LLC, a Delaware limited
liability company, K-2 CORPORATION, an Indiana corporation, K-2 INTERNATIONAL,
INC., an Indiana corporation, LEHIGH CONSUMER PRODUCTS LLC, a Delaware limited
liability company, LOEW-CORNELL, LLC, a Delaware limited liability company,
MARMOT MOUNTAIN, LLC, a Delaware limited liability company, MIKEN SPORTS, LLC, a
Delaware limited liability company, PENN FISHING TACKLE MFG. CO., a Pennsylvania
corporation, PURE FISHING, INC., an Iowa corporation, RAWLINGS SPORTING GOODS
COMPANY, INC., a Delaware corporation, RIDE MANUFACTURING, INC., a California
corporation, SEA STRIKER, LLC, a Delaware limited liability company, SEVCA, LLC,
a Delaware limited liability company, SHAKESPEARE ALL STAR ACQUISITION LLC, a
Delaware limited liability company, SHAKESPEARE COMPANY, LLC, a Delaware limited
liability company, SHAKESPEARE CONDUCTIVE FIBERS, LLC, a Delaware limited
liability company, SITCA CORPORATION, a Washington corporation, SUNBEAM
PRODUCTS, INC., a Delaware corporation, and THE UNITED STATES PLAYING CARD
COMPANY, a Delaware corporation, QUICKIE MANUFACTURING CORPORATION, a New Jersey
corporation, NUK USA LLC, a Delaware corporation, THE YANKEE CANDLE COMPANY,
INC., a Massachusetts corporation, and LIFOAM INDUSTRIES, LLC, a Delaware
limited liability company (each of the foregoing herein referred to collectively
as the “Originators” and each as an “Originator”).
W I T N E S S E T H :




1980440

--------------------------------------------------------------------------------




WHEREAS, the Borrower, the Servicer, the Issuing Lender, the Administrator and
the Lenders have previously entered into and are currently party to the
Agreement;
WHEREAS, the Initial Servicer is party to the Agreement and has agreed to act as
the servicer for certain receivables (the “Receivables”) transferred for
administration thereunder;
WHEREAS, Newell Brands Inc. (f/k/a Newell Rubbermaid Inc.), a Delaware
corporation (the “Successor Servicer”) intends to, directly or indirectly,
acquire all of the outstanding stock of the Initial Servicer, and the parties
hereto desire to enter into this Amendment for the purpose of appointing the
Successor Servicer as successor to the Initial Servicer under the Agreement and
to make certain other Amendments to the Agreement; and
WHEREAS, the Successor Servicer is willing to perform such duties pursuant to
the terms, conditions, and limitations, and for the consideration, described
herein and in the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
Section 1.    Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.
Section 2.    Assignment and Assumption of Servicing Role by Newell.
(a)    Appointment of Successor Servicer. The Initial Servicer hereby resigns
and the Successor Servicer is hereby appointed as successor servicer and shall,
unless prevented by law, automatically and without further action perform the
duties and obligations of the Initial Servicer and provide servicing of the
Receivables.
(b)    Assignment to and Assumption by Successor Servicer. The Initial Servicer
hereby grants, transfers, and assigns to the Successor Servicer, without
representation, warranty, liability, or recourse, all of the Initial Servicer’s
right, title, and interest as servicer in, to and under the Agreement.
(c)    Performance of Servicing. In addition to the terms of this Amendment, the
Successor Servicer shall be subject to all the standards, obligations,
responsibilities, and duties placed on the Initial Servicer by the terms and
provisions of the Agreement and the other Transaction Documents as if such
responsibilities, obligations and duties were written for the Successor Servicer
and incorporated herein.


-2-

--------------------------------------------------------------------------------




The Successor Servicer’s duties shall be to service, manage, collect, and
administer the Receivables and other assets in accordance with the provisions of
the Agreement and the Transaction Documents, including, without limitation, to
use its reasonable efforts to collect all payments called for under the terms
and provisions of the Receivables as and when the same shall become due, post
all payments on the Receivables, to respond to inquiries of obligors on the
Receivables, and to account for the collections.
(d)    Standard of Care. The Successor Servicer shall service and administer the
Receivables by employing such procedures (including collection procedures) and
degree of care, in each case consistent with applicable law, with the Credit and
Collection Policy and with prudent industry standards, as are customarily
employed by the Successor Servicer in servicing and administering receivables
owned or serviced by the Successor Servicer comparable to the Receivables. The
Successor Servicer shall not take any action to impair the Administrator’s (for
the benefit of the Lender Secured Parties) security interest in any Receivable,
except to the extent allowed pursuant to the Agreement or required by law.
(e)    Successor Servicer to Act. The Initial Servicer having been terminated or
having been removed or having resigned pursuant to this Amendment, the Successor
Servicer is hereby authorized and empowered to act as the Borrower’s agent and
to service and administer the Receivables on behalf of the Borrower, the
Administrator and the Secured Parties in accordance with Article XI of the
Agreement; provided, however, all of the foregoing rights and powers of the
Successor Servicer must be carried out in accordance with the provisions of and
standard of care reflected in this Amendment and the Transaction Documents.
(f)        Acknowledgement by the Administrator and Each Lender and Right to
Compensation. The Administrator and each of the Lenders hereby acknowledges and
consents to the assignment to and assumption by the Successor Servicer as
servicer under the Agreement and agrees that as compensation for its activities
thereunder, the Successor Servicer shall be entitled to receive the Servicing
Fee, which shall be payable in accordance with Section 4.2 of the Agreement.
Section 3.    Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 6 below, the Agreement shall be and hereby is
amended as follows:
(a)    Section 1.1 of the Agreement is hereby amended by amending and restating
each of the following definitions to read as follows:


-3-

--------------------------------------------------------------------------------




“Borrower Financial Statements” means the financial statements required to be
delivered by the Borrower described in Section 9.1.5(a) of the Agreement.
“Servicer Financial Statements” means the financial statements required to be
delivered by the Servicer described in Section 9.1.5(a) of the Agreement.
(b)    Section 1.1 of the Agreement is hereby amended by deleting the following
definitions in their entirety: “Four Quarter Period,” “Interest Coverage Ratio,”
“Jarden Credit Agreement,” and “Total Leverage Ratio.”
(c)    Section 1.1 of the Agreement is hereby amended by inserting the following
new definitions in appropriate alphabetical order:
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities and
Exchange Act of 1934) of 35% or more (by number of votes) of the outstanding
shares of voting stock of Newell; or (ii) Newell ceases to own, directly or
indirectly, 100% of the outstanding capital stock, partnership interests or
membership interests of the Borrower, the Servicer (if the Servicer is a
Subsidiary of Newell) or any Originator that is a Subsidiary of Newell, free and
clear of any Adverse Claim; provided, that a Permitted Disposition shall not
constitute a “Change of Control” under this clause (ii). Notwithstanding the
foregoing, any such acquisition shall not constitute a change of control if (i)
Newell becomes a direct or indirect wholly-owned subsidiary of a holding
company, and (ii)(A) the direct or indirect holders of the voting stock of such
holding company immediately following such transaction are substantially the
same as the holders of Newell’s voting stock immediately prior to such
transaction or (B) immediately following such transaction no Person, or two or
more Persons acting in concert (other than a holding company satisfying the
requirements of this sentence), is the beneficial owner, directly or indirectly,
beneficially or of record of more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding voting stock of such holding
company.


-4-

--------------------------------------------------------------------------------




“Permitted Disposition” means a merger of an Originator into another Originator
after giving effect to which the surviving Person is a wholly-owned direct or
indirect Subsidiary of Newell.
(d)    Section 8.13 of the Agreement is hereby amended and restated in its
entirety as follows:
Section 8.13.    No Material Adverse Effect. There has been no Material Adverse
Effect since (x) in the case of the Servicer, the later of (i) September 30,
2015, and (ii) the last day of its fiscal year as to which financial statements
have most recently been delivered pursuant to Section 9.1.5(a) and (y) in the
case of the Borrower, the last day of its fiscal year as to which financial
statements have most recently been delivered pursuant to Section 9.1.5(a).
(e)    Clause (a) of Section 9.1.5 of the Agreement is hereby amended and
restated in its entirety as follows:
(a) The Borrower and the Servicer will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Administrator:
(i) As soon as available and in any event within 90 days after the end of each
fiscal year of Newell, (A) a copy of the Annual Report on Form 10-K (or any
successor form) for Newell for such year, together with a copy of the
accompanying report of Newell’s independent certified public accounting firm;
provided, however, that such Form 10-K need not be furnished directly to the
Administrator if it is publicly available at no charge on the EDGAR system of
the United States Securities and Exchange Commission (“EDGAR”) or Newell’s
website at www.newellrubbermaid.com within such period and thereafter is
continuously so available; and (B) a copy of the unaudited balance sheet of
Borrower as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for Borrower for the period from
the beginning of such fiscal year to the end of such fiscal year, all certified
by an authorized officer of the Borrower.


-5-

--------------------------------------------------------------------------------




(ii) As soon as available and in any event within 60 days after the close of
each of the first three quarterly accounting periods in each fiscal year of
Newell, (A) a copy of the Quarterly Report on Form 10-Q (or any successor form)
for Newell for such quarter; provided, however, that such Form 10-Q need not be
furnished directly to the Administrator if it is publicly available at no charge
on EDGAR or Newell’s website at www.newellrubbermaid.com within such period and
thereafter is continuously so available; and (B) unaudited balance sheets of
Borrower as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for Borrower for the period from
the beginning of such fiscal year to the end of such quarter, all certified by
an authorized officer of the Borrower.
(iii) Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit K signed by an authorized
officer of the Borrower or Servicer, as applicable, and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.
(iv) Promptly upon the filing thereof, copies of all annual, quarterly, monthly
or other regular reports, and promptly upon the request of the Administrator,
copies of all registration statements, in each case, which any Originator or any
of its Subsidiaries files with the Securities and Exchange Commission; provided,
however, that each such filing need not be furnished directly to the
Administrator if is it publicly available at no charge on EDGAR or Newell’s
website at www.newellrubbermaid.com within such period and thereafter is
continuously so available.
(f)        Clause (f) of Section 9.1.5 of the Agreement is hereby amended and
restated in its entirety as follows:
(f) Reserved.
(g)    Section 10.2.3 of the Agreement is hereby amended by replacing the
reference therein to “until” with a reference to “through.”
(h)    Clause (b) of Section 10.2.12 of the Agreement is hereby amended and
restated in its entirety as follows:
(b) a Change of Control shall occur.


-6-

--------------------------------------------------------------------------------




(i)        Section 11.7.8 of the Agreement is hereby amended and restated in its
entirety to read as follows:
Section 11.7.8.        Reserved.
(j)        Section 11.7.9 of the Agreement is hereby amended and restated in its
entirety as follows:
Section 11.7.9.        Financial Covenant. The Servicer fails to comply with its
financial covenant set forth on Schedule 11.7.9 hereto.
(k)    Section 11.7.10 of the Agreement is hereby amended and restated in its
entirety to read as follows:
Section 11.7.10.    Reserved.
(l)        Exhibit K is hereby added to the Agreement in the form of Exhibit A
attached hereto.
(m)    Schedule 11.7.9 is hereby added to the Agreement in the form of Exhibit B
attached hereto.
(n)    Schedule 15.3 to the Agreement is hereby amended and restated in its
entirety to read as set forth on Exhibit C attached hereto.
Section 4.    Omnibus Amendment; References to Jarden. Each reference to “Jarden
Corporation” or “Jarden,” either in its individual capacity or as the servicer
in the Agreement and any other Transaction Document, shall hereinafter be a
reference to “Newell Brands Inc. (f/k/a Newell Rubbermaid Inc.)” or “Newell,”
respectively, other than the references to “Jarden” set forth in Schedule
11.7.9.
Section 5.    Representations and Warranties of the Successor Servicer. The
Successor Servicer hereby represents and warrants to the parties hereto that
each of the representations and warranties contained in the Agreement that are
made by the Servicer pursuant to Article VIII of the Agreement are true and
correct in all material respects as of the date hereof and after giving effect
to this Amendment (except to the extent that such representations and warranties
expressly refer to an earlier date, in which they are true and correct as of
such earlier date).


-7-

--------------------------------------------------------------------------------




Section 6.    Conditions Precedent to Amendment. This Amendment shall become
effective and be deemed effective as of the date first written above (the
“Amendment Effective Date”) upon the satisfaction of the following conditions
precedent:
(a)    The Borrower, the Initial Servicer, the Successor Servicer, the Issuing
Lender, the Administrator, each Lender, and each Originator shall have executed
and delivered this Amendment.
(b)    Each representation and warranty of the Borrower and the Successor
Servicer contained herein or in the Agreement (after giving effect to this
Amendment) shall be true and correct in all material respects.
(c)    No Unmatured Significant Event or Significant Event shall have occurred
and be continuing.
(d)    Newell Brands Inc. (f/k/a Newell Rubbermaid Inc.) shall have, directly or
indirectly, acquired all of the outstanding stock of Jarden Corporation.
(e)    The Administrator shall have received such other agreements, instruments,
documents, certificates, and opinions as the Administrator may reasonably
request, including, without limitation, the documents set forth on Exhibit D
hereto.
Section 7.    Agreement in Full Force and Effect/Effectiveness of Amendment.
Except as expressly set forth herein, all terms and conditions of the Agreement,
as amended, shall remain in full force and effect. Upon the effectiveness of
this Amendment, (i) Borrower and Servicer each hereby reaffirms all covenants,
representations and warranties made by it in the Agreement to the extent the
same are not amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of the Amendment Effective
Date (except for those representations and warranties that are expressly made
only as of a different date, which representations and warranties shall be
correct as of the date made) and (ii) each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be, and any references to the Agreement in any other document, instrument or
agreement executed and/or delivered in connection therewith shall mean and be, a
reference to the Agreement as amended hereby.
Section 8.    Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other


-8-

--------------------------------------------------------------------------------




electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
Section 9.    Governing Law. This Amendment shall be construed in accordance
with the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.
[SIGNATURE PAGES TO FOLLOW]




-9-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to Third
Amended and Restated Loan Agreement to be executed and delivered by their duly
authorized officers as of the date hereof.
JARDEN RECEIVABLES, LLC, as Borrower
By:
Sunbeam Products, Inc.
Its: manager and sole member

By: /s/ John E. Capps
Name: John E. Capps
Title: Vice President
JARDEN CORPORATION, as Initial Servicer
By: /s/ John E. Capps
Name: John E. Capps
 Title: Executive Vice President - Administration, General Counsel and Secretary


SIGNATURE PAGE TO AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------




NEWELL BRANDS INC. (F/K/A NEWELL RUBBERMAID INC.), as Successor Servicer
By: /s/ Bradford R. Turner
Name: Bradford R. Turner
Title: Corporate Secretary




SIGNATURE PAGE TO AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------




SUNTRUST ROBINSON HUMPHREY, INC., as Administrator
By: /s/ David Hufnagel
Name: David Hufnagel
Title: Vice President
SUNTRUST BANK, as Lender
By: /s/ David Hufnagel
Name: David Hufnagel
Title: Vice President




SIGNATURE PAGE TO AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and as Issuing Lender
By: /s/ Ryan C. Tozier
Name: Ryan C. Tozier
Title: Vice President




SIGNATURE PAGE TO AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as Lender
By: /s/ Eric Bruno
Name: Eric Bruno
Title: Senior Vice President




SIGNATURE PAGE TO AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------




THE ORIGINATORS:
BRK BRANDS, INC.
THE COLEMAN COMPANY, INC.
HEARTHMARK, LLC
K-2 CORPORATION
K-2 INTERNATIONAL, INC.
LEHIGH CONSUMER PRODUCTS LLC
LIFOAM INDUSTRIES, LLC
LOEW-CORNELL, LLC
MARMOT MOUNTAIN, LLC
MIKEN SPORTS, LLC
NUK USA LLC
PENN FISHING TACKLE MFG. CO.
PURE FISHING, INC.
QUICKIE MANUFACTURING CORPORATION
RAWLINGS SPORTING GOODS COMPANY, INC.
RIDE MANUFACTURING, INC.
SEA STRIKER, LLC
SEVCA, LLC
SHAKESPEARE ALL STAR ACQUISITION LLC
SHAKESPEARE COMPANY, LLC
SHAKESPEARE CONDUCTIVE FIBERS, LLC
SITCA CORPORATION
SUNBEAM PRODUCTS, INC.
THE UNITED STATES PLAYING CARD COMPANY
THE YANKEE CANDLE COMPANY, INC.
By: /s/ John E. Capps
Name:    John E. Capps
Title:    Vice President






SIGNATURE PAGE TO AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------










SIGNATURE PAGE TO AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------






EXHIBIT A
TO
AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE


To:     SunTrust Robinson Humphrey, Inc., as Administrator
This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Loan Agreement dated as of February 17, 2012 (as amended, modified
or supplemented from time to time, the “Agreement”), among JARDEN RECEIVABLES,
LLC, a Delaware limited liability company, as Borrower (the “Borrower”), NEWELL
BRANDS INC. (F/K/A NEWELL RUBBERMAID INC.) (as successor to JARDEN CORPORATION),
a Delaware corporation, as Servicer (the “Servicer”), SUNTRUST BANK, a Georgia
banking corporation, as a Lender, PNC BANK, NATIONAL ASSOCIATION, a national
banking association, (together with its successors and permitted assigns,
“PNC”), as a Lender, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as a Lender, and SUNTRUST ROBINSON HUMPHREY, INC., a
Tennessee corporation, as agent and administrator for the Lenders (the
“Administrator”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings assigned thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected __________________ of Borrower.


2.    I have reviewed the terms of the Agreement and I have made, or caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.


3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Unmatured Significant Event or Significant Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth in paragraph 4 below.


4.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the [Servicer][Borrower] has taken, is
taking, or proposes to take with respect to each such condition or event:


________________________________________________________





--------------------------------------------------------------------------------







________________________________________________________


5.    As of the date hereof, the jurisdiction of organization of the Borrower is
Delaware and Borrower is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in such applicable jurisdiction) and Borrower
has not changed its jurisdiction of organization since the date of the
Agreement.


The foregoing certifications, together with the financial statements delivered
with this Compliance Certificate in support hereof, are made and delivered this
__ day of ____________, _______.
By:    
Name:     
Title:     






-2-

--------------------------------------------------------------------------------






EXHIBIT B
TO
AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
SCHEDULE 11.7.9
FINANCIAL COVENANT
Interest Coverage Ratio: The Servicer permits the Interest Coverage Ratio, as
determined as of the last day of any fiscal quarter to be less than 4.00 to
1.00.


For purposes of the foregoing financial covenants, the following terms shall
have the meanings set forth below. Capitalized terms used in this Schedule but
not defined herein shall have the meanings set forth in Section 1.01.
“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) non-cash extraordinary, unusual or non-recurring charges or losses
(including restructuring charges), and (f) cash restructuring charges not
exceeding $200,000,000 in the aggregate incurred at any time from and after
January 26, 2016, and minus, to the extent included in determining such
Consolidated Net Income for such period, the sum of (a) interest income, (b)
non-cash extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis. Notwithstanding the foregoing, for purposes
of calculating the Interest Coverage Ratio, the Elmer’s Transaction Expenses and
the Jarden Transaction Expenses shall not be added back in calculating
Consolidated EBITDA.
“Consolidated Interest Expense” means, for any period and without duplication,
total interest expense (including that attributable to Capitalized Lease
Obligations) of Newell and its Subsidiaries for such period with respect to all
outstanding Indebtedness of Newell and its Subsidiaries accrued or capitalized
during such period (whether or not actually paid during such period) (including
all commissions, discounts and other fees and charges owed with respect to
standby letters of credit and bankers’ acceptance financing and net costs under
Swap Agreements in respect of interest rates to the extent such net costs are
allocable





--------------------------------------------------------------------------------





to such period in accordance with GAAP), but excluding any interest expense for
such period relating to quarterly or monthly income preferred securities,
quarterly income capital securities or other similar securities. Notwithstanding
the foregoing, for purposes of calculating the Interest Coverage Ratio,
Consolidated Interest Expense shall not include the Elmer’s Transaction Expenses
or the Jarden Transaction Expenses.
Notwithstanding the foregoing, Consolidated Interest Expense shall be calculated
as follows for the following periods: (a) for the period ending on the end of
the first full fiscal quarter beginning after the Jarden Acquisition Closing
Date, the product of Consolidated Interest Expense during the fiscal quarter
ending on such date multiplied by four, (b) for the period ending on the end of
the second full fiscal quarter beginning after the Jarden Acquisition Closing
Date, the product of Consolidated Interest Expense during such two fiscal
quarter period ending on such date multiplied by two, and (c) for the period
ending on the end of the third full fiscal quarter beginning after the Jarden
Acquisition Closing Date, the product of Consolidated Interest Expense during
such three fiscal quarter period ending on such date multiplied by four thirds.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Newell and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Newell or is merged into or consolidated with Newell or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Newell) in which Newell or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by Newell or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of Newell to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any security issued by Newell or
any of its Subsidiaries or of any agreement, instrument or other undertaking to
which Newell or any of its Subsidiaries is a party or by which any of them or
their respective property is bound (other than under the “Loan Documents” as
such term is defined in the Credit Agreement) or Requirement of Law applicable
to such Subsidiary.
“Contingent Obligations” means, as to any Person, any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract, application for a letter of credit or the
obligations


-2-

--------------------------------------------------------------------------------





of any such Person as general partner of a partnership with respect to the
liabilities of the partnership.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Elmer’s” means Elmer’s Products, Inc., a Delaware corporation.
“Elmer’s Acquisition” means the acquisition by Newell, directly or indirectly,
of all of the outstanding Equity Interests of Elmer’s pursuant to that certain
Share Purchase Agreement, dated as of October 2, 2015, by and among Newell,
Elmer’s and Berwind Consumer Products LLC, a Delaware limited liability company.
“Elmer’s Transaction Expenses” means the transaction expenses related to the
Elmer’s Acquisition and the related transactions (including, without limitation,
structuring fees, upfront fees and professional fees in connection with the
associated bridge financing).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Indebtedness” means, as to any Person at any date (without duplication): (i)
indebtedness created, issued, incurred or assumed by such Person for borrowed
money or evidenced by bonds, debentures, notes or similar instruments; (ii) all
obligations of such Person to pay the deferred purchase price of property or
services, excluding, however, trade accounts payable (other than for borrowed
money) arising in, and accrued expenses incurred in, the ordinary course of
business of such Person so long as such trade accounts payable are paid within
120 days of the date the respective goods are delivered or the services are
rendered; (iii) all Indebtedness of others secured by an Adverse Claim on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; (iv) all Indebtedness of others Guaranteed by such Person; (v) all
Capitalized Lease Obligations; (vi) reimbursement obligations of such Person
(whether contingent or otherwise) in respect of bankers acceptances, surety or
other bonds and similar instruments (other than commercial, standby or
performance letters of credit); (vii) unpaid reimbursement obligations of such
Person (other than Contingent Obligations) in respect of commercial, standby or
performance letters of credit; and (viii) debt securities or obligations
(including preferred


-3-

--------------------------------------------------------------------------------





debt securities) issued in connection with Securitization Transactions included
as indebtedness in accordance with GAAP on a consolidated balance sheet of such
Person.
For purposes of the definition of “Indebtedness”, the following terms shall have
the following meanings: (a) “Guarantee” of any Person shall mean any guarantee,
endorsement, contingent agreement to purchase or to furnish funds for the
payment or maintenance of, or any other contingent liability on or with respect
to, the Indebtedness, other obligations, net worth, working capital or earnings
of any other Person (including, without limitation, the liability of such Person
in respect of the Indebtedness of any partnership of which such Person is a
general partner), or the guarantee by such Person of the payment of dividends or
other distributions upon the stock of any other Person, or the agreement by such
Person to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling any other
Person to make payment of its obligations or to assure a creditor against loss,
and the verb “Guarantee” shall have a correlative meaning, provided that the
term “Guarantee” shall not include endorsements for collection or deposits in
the ordinary course of business; and (b) “Securitization Transaction” of any
Person shall mean any transaction or series of transactions that may be entered
into by such Person or any of its Subsidiaries pursuant to which such Person or
such Subsidiary, as the case may be, may sell, convey or otherwise transfer, or
grant a security interest in, any receivables (whether now existing or arising
in the future) of such Person or any of its Subsidiaries and any assets related
thereto, including all collateral securing such receivables, all contracts and
all guarantees or other obligations in respect of such receivables and the
proceeds of such receivables.
“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) Consolidated
Interest Expense for such period; provided that for purposes of calculating the
Interest Coverage Ratio, (x) the Elmer’s Transaction Expenses and the Jarden
Transaction Expenses shall not be added back in calculating Consolidated EBITDA
and (y) Consolidated Interest Expense shall not include the Elmer’s Transaction
Expenses or the Jarden Transaction Expenses.
“Jarden” means Jarden Corporation, a Delaware corporation.
“Jarden Acquisition” means the acquisition by Newell, directly or through a
Wholly-Owned Subsidiary, of all of the outstanding Equity Interests of Jarden
pursuant to the Jarden Acquisition Agreement.


-4-

--------------------------------------------------------------------------------





“Jarden Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of December 13, 2015, among Jarden, Newell, NCPF Acquisition Corp. I, a Delaware
corporation, and NCPF Acquisition Corp. II, a Delaware corporation, as amended
from time to time.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Newell or any of its
Subsidiaries shall be a Swap Agreement.
“Wholly-Owned Subsidiary” means any such corporation, partnership, limited
liability company or other entity of which all such shares or other ownership
interests, other than directors’ qualifying shares or shares held by nominees to
satisfy any requirement as to minimum number of shareholders, are so owned or
Controlled.




-5-

--------------------------------------------------------------------------------






EXHIBIT C
TO
AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
SCHEDULE 15.3
NOTICE ADDRESSES
JARDEN RECEIVABLES, LLC
301 Merritt 7, 5th Floor
449 Main Avenue
Norwalk, Connecticut 06851
Attention:    Amit Singh & Richard Sansone
Facsimile:    (203) 845-5311
Telephone:    (203) 845-5300
NEWELL BRANDS INC.
6655 Peachtree Dunwoody Road
Atlanta, Georgia 30328
Attention:    Chief Legal Counsel and Corporate Secretary
Facsimile:    (770) 677-8710
Telephone:    (770) 418-7710


SUNTRUST ROBINSON HUMPHREY, INC.
303 Peachtree Street, 24th Floor, MC3950
Atlanta, Georgia 30308
Attention:    Emily Shields
Facsimile:    (404) 813‑0000
Telephone:    (404) 813‑0004
E‑Mail:    TPFC.AssetManagement@SunTrust.com


WELLS FARGO BANK, NATIONAL ASSOCIATION
6 Concourse Parkway, Suite 1450
Atlanta, Georgia  30328


Elizabeth R. Wagner
Telephone: (404) 732-0819
Facsimile: (855) 818-1937


Ryan Tozier
Telephone: (404) 732-0812
Facsimile: (855) 818-1936





--------------------------------------------------------------------------------







Tim Brazeau
Telephone: (404) 732-0822
Facsimile: (855) 818-1932


PNC BANK, NATIONAL ASSOCIATION
1600 Market Street, 21st Floor
Philadelphia, Pennsylvania 19103
Attention: Eric Bruno
Facsimile: (215) 585-7374
Telephone: (215) 585-7406
eric.bruno@pnc.com


The Tower at PNC Plaza
300 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attention: William Falcon
Facsimile: (412) 762-9184
Telephone: (412) 762-5442
pncconduitgroup@pnc.com





EXHIBIT D
TO
AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
CLOSING LIST

[Attached]





EXHIBIT E
TO
AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
CONFORMED THIRD AMENDED AND RESTATED LOAN AGREEMENT

[Attached]


-2-